Exhibit 10.4
 
 


 
GENERAL SECURITY AGREEMENT
 
This general security agreement ("Security Agreement") is made as of June 4,
2012
 
BETWEEN
 
APEX SYSTEMS INTEGRATORS INC., a corporation subsisting under the laws of
Ontario


(the "Debtor")
 
and
 
KAREN DALICANDRO, an individual residing in Burlington, Ontario


("Karen")
 
and
 
2293046 ONTARIO INC., a corporation subsisting under the laws of Ontario
 
("2293046", together with Karen, the "Secured Parties")
 


 
 
ARTICLE 1– INTERPRETATION
 
1.1  
Terms Defined in PPSA and STA

 
 
The terms "Chattel Paper", "Document of Title", "Goods", "Equipment", "Consumer
Goods", "Instrument", "Intangible", "Inventory", "Investment Property",
"Proceeds", "Accession", "Money", "Account", "financing statement" and
"financing change statement" whenever used herein shall be interpreted in
accordance with their respective meanings when used in the Personal Property
Security Act (Ontario), as amended from time to time, which Act, including any
Act substituted therefor and amendments thereto (including all regulations from
time to time made under such legislation), is herein referred to as the "PPSA";
provided always that the term "Goods" when used herein shall not include any
Consumer Goods of Debtor.  Any reference herein to "Collateral" shall, unless
the context otherwise requires, be deemed a reference to "Collateral or any part
thereof ".  The term "Proceeds", whenever used herein and interpreted as above,
shall, by way of example, include trade-ins, Equipment, Money, bank accounts,
notes, Chattel Paper, Goods, contractual rights, Accounts and any other personal
property or obligation received when such Collateral or Proceeds are sold,
exchanged, collected or otherwise disposed of or dealt with.

 
 
The terms "Certificated Security", "Entitlement Holder", "Entitlement Order",
"Financial Asset", "Security", "Security Certificate", "Securities Account",
"Security Entitlement", "Securities Intermediary", and "Uncertificated Security"
have the meaning given to them in the Securities Transfer Act, 2006 (Ontario),
as amended from time to time, which Act, including any Act substituted therefor
and amendments thereto (including all regulations from time to time made under
such legislation), is herein referred to as the "STA".

 
 
 
1

--------------------------------------------------------------------------------

 
 
1.2  
Other Defined Terms

 
Unless otherwise defined, capitalized terms used herein shall have the meanings
given to them in the Assignments and Postponements and:
 
 
"Account Debtor" has the meaning given to it in Section 2.5.

 
 
"Accounts" has the meaning given to it in Section 2.1(a).

 
 
"Assignments and Postponements" means the BDC Assignment and Postponement and
the RBC Assignment and Postponement.

 
 
"BDC" means Business Development Bank of Canada, and its successors and assigns.

 
 
"BDC Assignment and Postponement" means the assignment and postponement
agreement, dated the Closing Date, executed by the Secured Parties in favour of
BDC.

 
 
"BDC Facility" means the secured term loan provided to the Debtor by BDC and any
all financings, liabilities or obligations which the Debtor may accept or issue
in order to replace or supercede such loan or any replacement financing thereof
from time to time.

 
 
"Bulge Facility" means a short-term operating or revolving credit or loan
facility from a single lender (which lender may be RBC, which case such facility
shall be in excess of or in addition to the RBC Facility) used to fund a product
demand from a third party vendor to meet a customer order of the Debtor, the
terms of which facility provide for the retirement of the funding out of the
proceeds of payment by such customer.

 
 
"Closing Date" means June 4, 2012.

 
 
"Collateral" has the meaning given to it in Section 2.1.

 
 
"Control Agreement" means:

 
(i)  
with respect to any Uncertificated Securities included in the Collateral, an
agreement between the issuer of such Uncertificated Securities and another
Person that has or asserts a security interest in such Uncertificated Securities
whereby such issuer agrees to comply with instructions that are originated by
such Person in respect of such Uncertificated Securities, without the further
consent of Debtor; and

 
(ii)  
with respect to any Securities Accounts or Security Entitlements included in the
Collateral, an agreement between the Securities Intermediary and another Person
that has or asserts a security interest in such Securities Accounts or Security
Entitlements whereby the Securities Intermediary agrees to comply with any
Entitlement Orders with respect to such Securities Accounts or Security
Entitlements that are originated by such Person, without the further consent of
Debtor.

 
 
"Convertible Note" means a secured convertible note issued by the Purchaser in
favour of the Secured Parties pursuant to Section 2.4(2)(b)(iii) of the Purchase
Agreement.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
"DPS" means DecisionPoint Systems, Inc.

 
 
"Equipment" has the meaning given to it in Section 2.1(b).

 
 
"Event of Default" has the meaning given to it in Section 5.1 of this Security
Agreement.

 
 
"Holdback Amount" means the sum of $10,000 held by the Purchaser under a
non-cancelable guaranteed investment certificate in favour of the Vendors
pursuant to Section 2.2(c) of the Purchase Agreement.

 
 
"Intellectual Property" has the meaning given in Section 2.1(d).

 
 
"Inventory" has the meaning given to it in Section 2.1(c).

 
 
"Liens" has the meaning given to it in Section 3.1(c).

 
 
"Obligations" has the meaning given to it in Section 2.3.

 
 
"Person" or "Persons" means any individual, corporation, company, partnership,
limited partnership, unincorporated association, trust, joint venture, estate,
political entity or any governmental body.

 
 
"Purchase Agreement" means the share purchase agreement, dated the Closing Date,
between the Purchaser, DPS, the Secured Parties and Donald Dalicandro, as
amended from time to time.

 
 
"Purchaser" means 2314505 Ontario Inc. and any successor thereof.

 
 
"RBC" means Royal Bank of Canada, and its successors and assigns.

 
 
"RBC Assignment and Postponement" means the assignment and postponement
agreement, dated the Closing Date, executed by the Secured Parties in favour of
RBC.

 
 
"RBC Facility" means the secured operating line of credit provided to the Debtor
by RBC and any all financings, liabilities or obligations which the Debtor may
accept or issue in order to replace or supercede such loan or any replacement
financing thereof from time to time.

 
 
"Receiver" has the meaning given to it in Section 5.6.

 
 
"Security Interest" has the meaning given to it in Section 2.1.

 
 
"Side Letter" means the side letter(s), dated the Closing Date, executed by RBC
and BDC in favour of the Secured Parties.

 
1.3  
Rules of Interpretation

 
 
All uses of the words "hereto", "herein", "hereof ", "hereby" and "hereunder"
and similar expressions refer to this Security Agreement and not to any
particular section or portion of it.

 
 
Words importing the singular include the plural and vice versa and words
importing gender include the masculine, feminine and neutral genders.

 
 
The division of this Security Agreement into sections and the insertion of
headings are for reference only and are not to affect the construction or
interpretation of this Security Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 2 – SECURITY INTEREST
 
2.1  
Grant of Security Interest

 
For valuable consideration and as continuing collateral security for the payment
and performance of the Obligations, the Debtor hereby mortgages, charges,
assigns and transfers to the Secured Parties, and grants to the Secured Parties
a security interest in, and the Secured Parties hereby take a security interest
in (the "Security Interest"), all the Debtor's right, title and interest in and
to all of the Debtor's present and after-acquired property and all Proceeds
thereof (except the property of the Debtor described in Section 2.2) of
whatsoever nature and kind and wherever situate including, without limiting the
generality of the foregoing:
 
 
Accounts.  All debts, Accounts, claims, Money and choses in action which now
are, or which may at any time hereafter be due or owing to or owned by the
Debtor, and all books, records, documents, papers and electronically recorded
data recording, evidencing, securing or otherwise relating to such debts,
accounts, claims, monies and choses in action or any part or parts thereof
(collectively "Accounts");

 
 
Equipment.  All present and future equipment now or hereafter owned by the
Debtor, including all machinery, fixtures, plants, tools, furniture, vehicles of
any kind or description, all spare parts, accessions and accessories located at
or installed in or affixed or attached to any of the foregoing, and all
drawings, specifications, plans and manuals relating thereto and any other goods
that are not Inventory (collectively "Equipment");

 
 
Inventory.  All present and future inventory of whatever kind now or hereafter
owned by the Debtor, including all raw materials, materials used or consumed in
the business or profession of the Debtor, goods, work in progress, finished
goods, returned goods, repossessed goods, goods used for packing, all packaging
materials, supplies and containers, materials used in the business of the Debtor
whether or not intended for sale and goods acquired or held for sale, lease or
resale or furnished or to be furnished under contracts of rental or service
(collectively "Inventory");

 
 
Intellectual Property.  All present and future patents, industrial designs,
trade-marks, trade secrets and know-how including, without limitation,
environmental technology and biotechnology, confidential information,
trade-names, goodwill, copyrights, personality rights, integrated circuit
topographies, software and all other forms of intellectual and industrial
property, and any registrations and applications for registration of any of the
foregoing (collectively, "Intellectual Property");

 
 
Documents of Title.  All present and future documents of title of the Debtor,
whether negotiable or otherwise including all warehouse receipts and bills of
lading;

 
 
Chattel Paper.  All present and future agreements made between the Debtor as
secured party and others which evidence both a monetary obligation and a
security interest in or a lease of specific goods;

 
 
Instruments.  All present and future bills, notes and cheques (as such are
defined pursuant to the Bills of Exchange Act (Canada)), and all other writings
that evidence a right to the payment of money and that are of a type that in the
ordinary course of business are transferred by delivery without any necessary
endorsement or assignment;

 
 
Money.  All present and future Money of the Debtor, whether authorized or
adopted by the Parliament of Canada as part of its currency or any foreign
government as part of its currency;

 
 
Investment Property.  All present and future securities, Security Entitlements
and other Investment Property held by the Debtor, and all security therefor, if
any, all substitutions therefor and dividends and income derived therefrom and
all rights in respect thereof;

 
 
Undertaking.  All present and future real and personal property, assets and
undertaking of the Debtor not referred to in Sections 2.1(a) to (i); and

 
 
Proceeds.  All proceeds derived from the property, assets and undertaking of the
Debtor referred to in Sections 2.1(a) to (j) including, without limitation,
insurance proceeds and any other payment representing indemnity or compensation
for loss of or damage thereto or the proceeds therefrom;

 
(collectively, the "Collateral").
 
 
4

--------------------------------------------------------------------------------

 
 
2.2  
Exclusions

 
The Collateral does not include or extend to:
 
 
the last day of any term created by any lease or agreement therefor now held or
hereafter acquired by the Debtor but the Debtor will stand possessed of the
reversion thereby remaining in the Debtor of any leasehold premises upon trust
for the Secured Parties to assign and dispose thereof as the Secured Parties or
any purchaser of such leasehold premises directs;

 
 
any lease or other agreement which contains a provision which provides in effect
that such lease or agreement may not be assigned, subleased, charged or
encumbered without the leave, licence, consent or approval of the lessor, until
such leave, licence, consent or approval is obtained and the security interest
created hereby will attach and extend to such lease or agreement as soon as such
leave, licence, consent or approval is obtained; or

 
 
any Consumer Goods of the Debtor.

 
2.3  
Obligations Secured

 
This Security Agreement and the Security Interest hereby created will be
continuing collateral security for the payment of all and every obligation, both
present and future, and whether arising on current account or otherwise,
together with any return thereon and all and every obligation, present and
future, direct or indirect, absolute or contingent of the Debtor to the Secured
Parties under and in connection with the Convertible Note and under and in
connection with the Holdback Amount (which  obligations are collectively
referred to as the "Obligations").
 
2.4  
Attachment

 
The Debtor and the Secured Parties agree that they have not agreed to postpone
the time for attachment of the Security Interests granted hereby with respect to
the Debtor's presently existing Collateral, that the Debtor has rights in such
existing Collateral, that such Security Interests shall attach to the Collateral
acquired after the date hereof as soon as the Debtor has rights in such
Collateral and that value has been given.
 
2.5  
Notification

 
After an Event of Default has occurred, the Secured Parties may notify any
debtor of the Debtor on an intangible, Chattel Paper, or Account, or any obligor
on an instrument ("Account Debtor") to make all payments on Collateral to the
Secured Parties and the Debtor acknowledges that the Proceeds of all sales, or
any payments on or other Proceeds of the Collateral, including but not limited
to payments on, or other Proceeds of, the Collateral received by the Debtor from
any Account Debtor, whether before or after notification to such Account Debtor
and after the occurrence of an Event of Default will be received and held by the
Debtor in trust for the Secured Parties and will be turned over to the Secured
Parties upon request and the Debtor will not commingle any such proceeds of or
payments on the Collateral with any of the Debtor's funds or property, but will
hold them separate and apart.
 
 
5

--------------------------------------------------------------------------------

 
 
 
ARTICLE 3 – REPRESENTATIONS AND WARRANTIES
 
3.1  
Representations and Warranties

 
The Debtor represents and warrants to the Secured Parties as follows:
 
 
Corporate Requirements.  That:

 
(i)  
it is duly incorporated and it is in good standing under the laws of Ontario;

 
(ii)  
it has the power and authority to carry on the business now being carried on by
it and has the full power and authority to execute and deliver this Security
Agreement;

 
(iii)  
all necessary and requisite corporate proceedings, resolutions and
authorizations have been taken, passed, done and given by it and by its
directors to authorize, permit and enable it to execute and deliver this
Security Agreement;

 
(iv)  
the entering into of this Security Agreement is not in contravention of any
statute, the organizational or constating documents of the Debtor or any
agreement or other document to which the Debtor is a party; and

 
(v)  
its chief executive office is located in Burlington, Ontario, Canada.

 
 
No Actions.  There are no actions or proceedings pending or, to the knowledge of
the Debtor, threatened which challenge the validity of this Security Agreement
or which might result in a material adverse change in the financial condition of
the Debtor or which would materially adversely affect the ability of the Debtor
to perform its obligations under this Security Agreement or any document
evidencing any indebtedness of the Debtor to the Secured Parties;

 
 
Owns Collateral.  The Debtor owns and possesses all presently held Collateral
and has good title thereto, free from all security interests, charges,
encumbrances, liens and claims (collectively, "Liens"), save only those, if any,
shown in Schedule A;

 
 
Right and Authority.  The Debtor has the right and authority to create the
Security Interests created in this Security Agreement; and

 
 
Location of Collateral.  The only locations of Collateral (other than Inventory
in transit) and the only places the Debtor carries on business are described in
Schedule B.

 
3.2  
Reliance and Survival

 
All representations and warranties of the Debtor made in this Security Agreement
or in any certificate or other document delivered by or on behalf of the Debtor
for the benefit of the Secured Parties are material, will survive the execution
and delivery of this Security Agreement and will continue in full force and
effect without time limit.  The Secured Parties will be considered to have
relied upon each such representation and warranty in spite of any investigation
made by or on behalf of the Secured Parties at any time.
 
 
6

--------------------------------------------------------------------------------

 
 
 
ARTICLE 4  – COVENANTS
 
4.1  
Positive Covenants

 
The Debtor covenants with the Secured Parties as follows:
 
 
Defend Collateral.  It will defend the Collateral against all claims and demands
of all Persons claiming the Collateral or an interest therein at any time;

 
 
Financial Statements.  If required by the Secured Parties, it will deliver to
the Secured Parties within 90 days after the end of each fiscal year of the
Debtor unaudited financial statements of the Debtor and any notes accompanying
such statements;

 
 
Provide Information.  Upon the demand by the Secured Parties it will furnish in
writing to the Secured Parties all information requested concerning the
Collateral and that it will promptly advise the Secured Parties of the serial
number, year, make and model of each motor vehicle at any time included in the
Collateral;

 
 
Repair.  It will keep the Collateral in good condition and repair according to
the nature and description thereof respectively and if the Debtor neglects to
keep the Collateral or any part thereof in good condition and repair then the
Secured Parties may from time to time, without any notice to the Debtor in
situations considered by the Secured Parties to be emergency situations and
otherwise upon not less than 15 days' notice, make such repairs as it in its
sole discretion considers necessary;

 
 
Other Indebtedness.  It will pay and discharge as they become due all payments
due and owing under or concerning any previous indebtedness created or security
given by the Debtor to any person or corporation and will observe, perform and
carry out all the terms, covenants, provisions and agreements relating thereto
and any default in payment of any monies due and payable under or relating to
any previous indebtedness or security or in the observance, performance or
carrying out of any of the terms, covenants, provisions and agreements relating
thereto (subject to any applicable remedial periods) will be considered to be an
Event of Default at the option of the Secured Parties and any and all remedies
available to the Secured Parties hereunder by reason of any Event of Default or
by law or otherwise will be immediately available to the Secured Parties upon
any default of the Debtor under the previous indebtedness created or security
given by the Debtor (subject to any applicable remedial periods);

 
 
Endorsements and Certain Assets.  It will promptly upon request from time to
time by the Secured Parties:

 
(i)  
deliver (or cause to be delivered) to the Secured Parties or the Secured
Parties' nominee(s) all Certificated Securities, Documents of Title and Chattel
Paper included in or relating to the Collateral, in each case endorsed to the
Secured Parties or such nominee(s) in blank for transfer or as the Secured
Parties may otherwise direct, and/or accompanied by such instruments of
assignment and transfer in such form and substance as the Secured Parties may
reasonably request as may be required to validly transfer such Instruments,
Certificated Securities, Documents of Title or Chattel Paper for and in the name
of the Debtor to the Secured Parties or to such other person as the Secured
Parties may direct;   and the Debtor hereby grants the Secured Parties an
irrevocable power of attorney to complete, execute and deliver any such
endorsements or instruments of assignment and transfer so delivered to the
Secured Parties;

 
(ii)  
direct the issuer of any and all Certificated Securities included in or relating
to the Collateral as the Secured Parties may specify in the Secured Parties'
request to register the applicable Security Certificate in the name of the
Secured Parties or such nominee(s) as the Secured Parties may direct;

 
(iii)  
direct the issuer of any and all Uncertificated Securities included in or
relating to the Collateral as the Secured Parties may specify in the Secured
Parties' request to register the Secured Parties or such nominee(s) as the
Secured Parties may direct as the registered owner of the Uncertificated
Security; and

 
(iv)  
direct the Securities Intermediary for any Security Entitlements or Securities
Accounts included in or relating to the Collateral as the Secured Parties may
specify in the Secured Parties' request to transfer any or all of the Financial
Assets to which such Security Entitlements or Securities Accounts relate to such
Security Entitlements or Securities Accounts as the Secured Parties may specify;

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Consent to Control.  It will promptly upon request from time to time by the
Secured Parties, give its consent in writing to:

 
(v)  
the entering into by any issuer of any Uncertificated Securities included in or
relating to the Collateral as the Secured Parties may specify in the Secured
Parties' request, of a Control Agreement with the Secured Parties in respect of
such Uncertificated Securities, which consent may be incorporated into an
agreement to which such issuer, the Secured Parties and Debtor are parties; and

 
(vi)  
the entering into by any Securities Intermediary for any Securities Accounts or
Security Entitlements included in or relating to the Collateral as the Secured
Parties may specify in the Secured Parties' request, of a Control Agreement with
the Secured Parties in respect of such Securities Accounts or Security
Entitlements which consent may be incorporated into an agreement to which such
Securities Intermediary, the Secured Parties and Debtor are parties;

 
 
Right of Inspection.  The Secured Parties will have the right whenever the
Secured Parties consider reasonably necessary either by its officers or
authorized agents to enter upon the Debtor's premises and to inspect the
Collateral, all books of account and records of the Debtor and copies of all
returns made from time to time by the Debtor to boards, agencies or governmental
departments and to make extracts therefrom and generally to conduct such
examinations as it may see fit and without limiting the generality of the
foregoing, the Secured Parties may request information from the auditor and
other advisors and agents of the Debtor for the time being concerning the
affairs and the conduct of business of the Debtor and the Debtor hereby
irrevocably authorizes and directs and this will constitute the sufficient
authority and direction to any such auditor or other person to disclose to the
Secured Parties such information as to any and all matters touching upon the
affairs and conduct of the business of the Debtor whether of a confidential
nature or otherwise and any costs, expenses and outlays which the Secured
Parties may incur pursuant hereto will be payable immediately by the Debtor to
the Secured Parties, will bear interest at the highest rate borne by any of the
other Obligations and will, together with such interest, form part of the
Obligations secured by this Security Agreement;

 
 
Costs of Preparation & Enforcement.  It will pay all costs, charges and expenses
of and incidental to the taking, preparation, execution and registering notice
(and any amendments and renewals of such notice) of this Security Agreement and
in taking, recovering, keeping possession of or inspecting the Collateral and
generally in any other proceedings taken in enforcing the remedies in this
Security Agreement or otherwise in connection with this Security Agreement or by
reason of non-payment or procuring payment of the monies hereby secured;

 
 
Costs Caused by Default.  If the Debtor makes default in any covenant to be
performed by it hereunder, the Secured Parties may perform any covenant of the
Debtor capable of being performed by the Secured Parties and if the Secured
Parties are put to any costs, charges, expenses or outlays to perform any such
covenant, the Debtor will indemnify the Secured Parties for such costs, charges,
expenses or outlays and such costs, charges, expenses or outlays (including
solicitors' fees and charges incurred by the Secured Parties on an "own client"
basis) will be payable immediately by the Debtor to the Secured Parties, will
bear interest at the highest rate borne by any of the other Obligations and
will, together with such interest, form part of the Obligations secured by this
Security Agreement;

 
 
Court Costs.  In any judicial proceedings taken to cancel this Security
Agreement or to enforce this Security Agreement and the covenants of the Debtor
hereunder the Secured Parties will be entitled to special costs.  Any costs so
recovered will be credited against any solicitors' fees and charges paid or
incurred by the Secured Parties relating to the matters in respect of which the
costs were awarded and which have been added to the monies secured hereunder
pursuant to the foregoing clause;

 
 
Notice of Litigation.  It will give written notice to the Secured Parties of all
litigation before any court, administrative board or other tribunal affecting
the Debtor or the Collateral or any part thereof;

 
 
Corporate Existence, etc.  It will at all times maintain its corporate
existence; that it will carry on and conduct its business in a proper, efficient
and businesslike manner and in accordance with good business practice; and that
it will keep or cause to be kept proper books of account in accordance with
sound accounting practice;

 
 
Taxes.  It will pay all taxes, rates, levies, charges, assessments, statute
labour or other imposition whatsoever now or hereafter rated, charged, assessed,
levied or imposed by any lawful authority or otherwise howsoever on it, on the
Collateral or on the Secured Parties in respect of the Collateral or any part or
parts thereof, or any other matter or thing in connection with this Security
Agreement, save and except when and so long as the validity of such taxes,
rates, levies, charges, assessments, statute labour or other imposition is in
good faith contested by it, and will, if and when required in writing by the
Secured Parties, furnish for inspection the receipts for any such payments;

 
 
Payments.  It will promptly pay or remit all amounts which if left unpaid or
unremitted might give rise to a lien or charge on any of the Collateral ranking
or purporting to rank in priority to any security interest created by this
Security Agreement;

 
 
Further Assurances.  It will do, execute, acknowledge and deliver or cause to be
done, executed, acknowledged or delivered, such further acts, deeds, mortgages,
transfers and assurances as the Secured Parties will reasonably require for the
better assuring, charging, assigning and conferring unto the Secured Parties the
Collateral and the Security Interests intended to be created hereunder, for the
purpose of accomplishing and effecting the intention of this Security Agreement;

 
 
Proceeds.  It will hold the Proceeds received from any direct or indirect
dealing with the Collateral in trust for the Secured Parties after either the
Security Interests granted in this Security Agreement become enforceable or any
of the Collateral is sold other than Inventory in the ordinary course of
business of the Debtor and for the purpose of carrying on such business; and

 
 
Compliance.  It will strictly comply with every covenant and undertaking
heretofore or hereafter given by it to the Secured Parties, whether contained
herein or not.

 
 
 
8

--------------------------------------------------------------------------------

 
 
4.2  
Negative Covenants

 
The Debtor covenants and agrees with the Secured Parties that it will not,
without the prior written consent of the Secured Parties:
 
 
Change Name.  Change its name;

 
 
Amalgamate.  Amalgamate or otherwise merge its business with the business of any
other person other than as express contemplated by the Purchase Agreement;

 
 
Continue.  Continue from the jurisdiction which presently exercises primary
corporate governance over the affairs of the Debtor;

 
 
Permit Charges.  Permit the Collateral or any part or parts thereof to become
subject to any mortgage, charge, lien, encumbrance or security interest, whether
made, given or created by the Debtor or otherwise except as permitted by
Schedule A, if any;

 
 
Sell Collateral.  Sell, lease or otherwise dispose of the Collateral or any part
or parts thereof other than in the ordinary course of business;

 
 
Abandon Collateral.  Release, surrender or abandon the Collateral or any part or
parts thereof;

 
 
Move Collateral.  Move the Collateral or any part or parts thereof from its
present location or locations (and will promptly advise the Secured Parties of
the new location or locations);

 
 
Accessions.  Permit any of the Collateral to become an accession to any property
other than other Collateral;

 
 
Indebtedness.  Incur or create any further or additional indebtedness except to
the Secured Parties and in respect of the BDC Facility, the RBC Facility and the
Bulge Facility, and except such normal indebtedness as may be incidental to the
ordinary course of its business;

 
 
Dividends.  Declare or pay any dividends on or make any other payment or
distribution in respect of any shares of its capital stock or make any change in
its issued or authorized capital stock either by way of redemption of stock or
otherwise;

 
 
Control Agreements.  Consent to:

 
(i)  
the entering into by any issuer of any Uncertificated Securities included in or
relating to the Collateral of a Control Agreement in respect of such
Uncertificated Securities with any Person other than the Secured Parties or such
nominee or agent as the Secured Parties may direct; or

 
(ii)  
the entering into by any Securities Intermediary for any Securities Accounts or
Security Entitlements included in or relating to the Collateral of a Control
Agreement with respect to such Securities Accounts or Security Entitlements with
any Person other than the Secured Parties or such nominee or agent as the
Secured Parties may direct.

 
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 5 – DEFAULT AND ENFORCEMENT
 
5.1  
Events of Default

 
The happening of any one of the following events or conditions will constitute
an Event of Default under this Security Agreement (each, an "Event of Default"):
 
 
Default.  If the Debtor makes default in the observance or performance of
something required to be done or some covenant or condition required to be
observed or performed in this Security Agreement, the Convertible Note or in any
other agreement or instrument in connection herewith or therewith between the
Debtor and the Secured Parties;

 
 
Convertible Note. Upon the failure by the Debtor to make any payment of
principal or interest on the Obligations when the same are due and payable and
such failure is unremedied in accordance with the provisions of the Convertible
Note;

 
 
Misrepresentation.  If any representation or warranty given by the Debtor or by
any director of officer thereof under this Security Agreement, the Convertible
Note or any other agreement or covenant herewith or therewith, is untrue in any
material respect;

 
 
Winding Up.  If an order is made or a resolution passed for the winding-up of
the Debtor, or if a petition is filed for the winding-up of the Debtor;

 
 
Bankruptcy. If the Debtor commits or threatens to commit any act of bankruptcy
or becomes insolvent or makes a general assignment in favour of its creditors or
a bulk sale of its assets, or if a winding-up petition is filed or presented
against the Debtor;

 
 
Receiver, Etc.  If any receiver, receiver-manager, trustee, Secured Parties,
liquidator or similar agent is appointed for the Debtor or for any of the
Debtor's property;

 
 
Execution, Etc.  If any execution, sequestration, extent or any other process of
any Court becomes enforceable against the Debtor or if a distress or analogous
process is levied upon the Collateral or any part thereof;

 
 
Other Indebtedness.  If the Debtor permits any sum which has been admitted as
due by the Debtor or is not disputed to be due by it and which forms or is
capable of being made a charge upon any of the Collateral in priority to the
Security Interests created by this Security Agreement to remain unpaid for
30 days;

 
 
Cease Business. If the Debtor ceases or threatens to cease to carry on its
business;

 
 
Default in Other Payment.  If the Debtor makes default in payment of any
indebtedness or liability to the Secured Parties or any other Person, including,
without limitation, the Obligations, whether secured hereby or not (subject to
any applicable remedial periods provided in the relevant agreements in respect
of such indebtedness or liability);

 
 
Material Adverse Change.  If, in the opinion of the Secured Parties, a material
adverse change occurs in the financial condition of the Debtor; or

 
 
Impaired Ability or Security. If the Secured Parties in good faith and on
commercially reasonable grounds believes that the ability of the Debtor to pay
any of the Obligations to the Secured Parties to perform any of the covenants
contained in this Security Agreement is impaired or any security granted by the
Debtor to the Secured Parties is or is about to be impaired or in jeopardy.

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
5.2  
Acceleration

 
If an Event of Default described in Section 5.1(e) occurs, all of the
Obligations will immediately become due and payable without any demand or any
notice of any kind to the Debtor.  If any other Event of Default occurs the
Secured Parties, in the Secured Parties' absolute discretion, may declare all or
any part of the Obligations (whether or not by its terms payable on demand)
immediately due and payable, without any further demand or notice of any kind,
subject to the Assignments and Postponements and the Side Letter.
 
5.3  
Demand Obligations

 
The Debtor agrees that the provisions of Section 5.1 and Section 5.2 will not
affect the demand nature of any indebtedness or obligations payable on demand
and the Secured Parties may demand payment of such indebtedness and obligations
at any time without restriction, whether or not the Debtor has complied with the
provisions of this Security Agreement or any other instrument between the Debtor
and the Secured Parties.
 
5.4  
Security Interests Enforceable

 
The occurrence of an Event of Default will cause the Security Interests created
hereby to become enforceable without the need for any action or notice on the
part of the Secured Parties.
 
5.5  
Remedies of the Secured Parties

 
If the Security Interests hereby created become enforceable, the Secured Parties
may enforce its rights by any one or more of the following remedies:
 
 
Take Possession.  By taking possession of the Collateral or any part thereof,
and collecting, demanding, suing, enforcing, recovering, receiving and otherwise
getting in the same and for that purpose entering into and upon any lands,
tenements, buildings, houses and premises wheresoever and whatsoever and to do
any act and take any proceedings in the name of the Debtor, or otherwise, as the
Secured Parties will consider necessary;

 
 
Court Appointed Receiver.  By proceedings in any court of competent jurisdiction
for the appointment of a receiver or receiver-manager of all or any part of the
Collateral;

 
 
Court Ordered Sale.  By proceedings in any court of competent jurisdiction for
the sale or foreclosure of all or any part of the Collateral;

 
 
File Proofs of Claim. By filing of proofs of claim and other documents to
establish its claims in any proceeding or proceedings relating to the Debtor;

 
 
Appoint Receiver.  By appointment by instrument in writing of a receiver or
receiver-manager of all or any part of the Collateral;

 
 
Sale or Lease.  By sale by the Secured Parties of all or any part of the
Collateral (whether or not it has taken possession of the same);

 
 
Voluntary Foreclosure.  By retaining any of the Collateral in satisfaction of
all or part of the Obligations, in accordance with Section 5.10; and

 
 
Other Remedies.  By any other remedy or proceeding authorized or permitted
hereby or by law or equity (including all of the rights and remedies of a
secured party under the PPSA in effect from time to time);

 
and in exercising, delaying in exercising or failing to exercise, any such right
or remedy the Secured Parties will not incur any liability to the Debtor.
 
 
11

--------------------------------------------------------------------------------

 
 
5.6  
Receiver or Receiver-Manager

 
Any time after the Security Interest has become enforceable, the Secured Parties
may from time to time appoint in writing any qualified Person to be a receiver
or receiver and manager ("Receiver") of the Collateral and may likewise remove
any such person so appointed and appoint another qualified person in his
stead.  Any such Receiver appointed hereunder will have the following powers:
 
 
Take Possession.  To take possession of the Collateral or any part thereof, and
to collect and get in the same and for that purpose to enter into and upon any
lands, tenements, buildings, houses and premises wheresoever and whatsoever and
to do any act and take any proceedings in the name of the Debtor, or otherwise,
as the Receiver will consider necessary;

 
 
Carry on Business.  If this Security Agreement creates Security Interests in
substantially all of the Debtor's present and after-acquired personal property,
to carry on or concur in carrying on the business of the Debtor (including,
without limiting the generality of the powers contained in this Security
Agreement, the payment of the obligations of the Debtor whether or not the same
are due and the cancellation or amendment of any contracts between the Debtor
and any other person) and the employment and discharge of such agents, managers,
clerks, accountants, servants, workmen and others upon such terms and with such
salaries, wages or remuneration as the Receiver thinks proper;

 
 
Repair.  To repair and keep in repair the Collateral or any part or parts
thereof and to do all necessary acts and things for the protection of the
Collateral;

 
 
Arrangements.  To make any arrangement or compromise which the Receiver thinks
expedient in the interest of the Secured Parties or the Debtor and to assent to
any modification or change in or omission from the provisions of this Security
Agreement;

 
 
Exchange.  To exchange any part or parts of the Collateral for any other
property suitable for the purposes of the Debtor upon such terms as may seem
expedient and either with or without payment or exchange of money or equality of
exchange or otherwise;

 
 
Borrow.  To raise on the security of the Collateral or any part or parts
thereof, by mortgage, charge or otherwise any sum of money required for the
repair, insurance or protection thereof, or any other purposes mentioned in this
Security Agreement, or as may be required to pay off or discharge any lien,
charge or encumbrance upon the Collateral or any part thereof, which would or
might have priority over the Security Interests hereby created; or

 
 
Sell or Lease.  Whether or not the Receiver has taken possession, to sell or
lease or concur in the sale or leasing of any of the Collateral or any part or
parts thereof after giving the Debtor not less than 20 days' written notice of
his intention to sell or lease and to carry any such sale or lease into effect
by conveying, transferring, letting or assigning in the name of or on behalf of
the Debtor or otherwise; and any such sale or lease may be made either at public
auction or privately as the Receiver will determine and any such sale or lease
may be made from time to time as to the whole or any part or parts of the
Collateral; and the Receiver may make any stipulations as to title or conveyance
or commencement of title or otherwise which the Receiver considers proper; and
the Receiver may buy in or rescind or vary any contract for the sale or lease of
any of the Collateral or any part or parts thereof, and may resell and release
without being answerable for any loss occasioned thereby; and the Receiver may
sell or lease any of the same as to cash or part cash and part credit or
otherwise as will appear to be most advantageous and at such prices as can be
reasonably obtained therefor and in the event of a sale or lease on credit
neither the Receiver nor the Secured Parties will be accountable or charged with
any monies until actually received.

 
5.7  
Liability of Receiver

 
The Receiver appointed and exercising powers under the provisions hereof will
not be liable for any loss howsoever arising unless the same will be caused by
the Receiver's own negligence or wilful default, and the Receiver will when so
appointed be considered to be the agent of the Debtor and the Debtor will be
solely responsible for the Receiver's acts and defaults and for the Receiver's
remuneration.
 
 
12

--------------------------------------------------------------------------------

 
 
5.8  
Effect of Appointment of Receiver

 
As soon as the Secured Parties takes possession of any Collateral or appoint a
Receiver, all powers, functions, rights and privileges of the directors and
officers of the Debtor concerning the Collateral will cease, unless specifically
continued by the written consent of the Secured Parties or the Receiver.
 
5.9  
Validity of Sale or Lease

 
No purchaser at any sale and no lessee under any lease purporting to be made in
pursuance of the power set out in Section 5.5(f) and Section 5.6(g) will be
bound to see or enquire whether any default has been made or continues or
whether any notice required hereunder has been given or as to the necessity or
expediency of the stipulations subject to which sale or lease will have been
made or otherwise as to the propriety of such sale or lease, or regularity of
proceedings or be affected by notice that such default has been made or
continues or notice given as aforesaid, or that the sale or lease is otherwise
unnecessary, improper or irregular; and in spite of any impropriety or
irregularity or notice thereof to such purchaser or lessee the sale or lease as
regards such purchaser or lessee will be considered to be within the aforesaid
power and be valid accordingly and the remedy (if any) of the Debtor in respect
of any impropriety or irregularity whatsoever in any such sale or lease will be
in damages only.
 
5.10  
Voluntary Foreclosure

 
The Secured Parties may elect to retain any of the Collateral in satisfaction of
the Obligations or any of them.  The Secured Parties may designate any part of
the Obligations to be satisfied by the retention of particular Collateral which
the Secured Parties consider to have a net realizable value approximating the
amount of the designated part of the Obligations, in which case only the
designated part of the Obligations will be considered to be satisfied by the
retention of the particular Collateral.
 
5.11  
Proceeds of Disposition

 
The proceeds of the sale, lease or other disposition of the whole or any part of
the Collateral will be applied, subject to the Assignments and Postponements and
the Side Letter, as follows:
 
 
FIRSTLY to pay and discharge all rents, taxes, rates, insurance premiums and
out-goings affecting the Collateral as the Secured Parties, in the Secured
Parties' absolute discretion, see fit;

 
 
SECONDLY to pay all costs and expenses of taking possession and/or sale or lease
or otherwise (including the Receiver's remuneration, if any) as the Secured
Parties, in the Secured Parties' absolute discretion, see fit;

 
 
THIRDLY to pay such amounts as are necessary to keep in good standing all liens
and charges on the Collateral prior to the security interests hereby created as
the Secured Parties, in the Secured Parties' absolute discretion, see fit;

 
 
FOURTHLY to pay any Obligations then outstanding, including any amounts payable
to the Secured Parties pursuant to the Convertible Note; and

 
 
LASTLY, to the Debtor in accordance with applicable law.

 
5.12  
No Set-Off, Etc.

 
The Obligations will be paid by the Debtor without regard to any equities
between the Debtor and the Secured Parties or any right of set-off, combination
of accounts or cross-claim.  Any indebtedness owing by the Secured Parties to
the Debtor may be set off or applied against, or combined with, the Obligations
by the Secured Parties at any time, either before or after maturity, without
demand upon, or notice to, anyone.
 
5.13  
Deficiency

 
If the Proceeds of the realization of the Collateral are insufficient to fully
pay to the Secured Parties the Obligations, the Debtor will immediately pay such
deficiency or cause it to be paid to the Secured Parties.
 
5.14  
Waiver

 
The Secured Parties may waive any breach by the Debtor of any of the provisions
contained in this Security Agreement or any Event of Default, provided always
that no act or omission of the Secured Parties will extend to or be taken in any
manner whatsoever to affect any subsequent breach or Event of Default or the
rights resulting therefrom.
 
5.15  
Time for Payment

 
If the Secured Parties demands payment of any Obligations which are payable on
demand or if any Obligations are otherwise due by maturity or acceleration, it
will be considered reasonable for the Secured Parties to exercise the Secured
Parties' remedies immediately if such payment is not made, and any days of grace
or any time for payment which might otherwise be required to be afforded to the
Debtor by applicable law is hereby irrevocably waived.
 
 
13

--------------------------------------------------------------------------------

 
 
 
ARTICLE 6 – NOTICES
 
6.1  
Notices

 
In this Security Agreement:
 
 
Any notice or communication required or permitted to be given under the Security
Agreement will be in writing and will be considered to have been given if
delivered by hand or by courier, or transmitted by electronic mail or facsimile
transmission, to the address, electronic mail address or facsimile transmission
number of each party set out below:

 
(i)  
if to Debtor:

 
19655 Descartes
Foothill Ranch, CA
USA
92610
 
Attention: Nicholas Toms, CEO
E-mail:
Fax:   949 215 9642
 
 
with a copy (which will not constitute notice) to:

 
McMillan LLP
Brookfield Place, 181 Bay St.
Suite 4400
Toronto, ON
M5J 2T3
 
Attention:  Wayne Gray
E-mail: Wayne.Gray@mcmillan.ca
Fax: 416 865 7048
 
(ii)  
if to the Secured Parties:

 
3170 Harvester Rd.
Burlington, ON
L7N 3W8
 
Attention: Karen Dalicandro
E-mail:
Fax:
 
304 Rossmore Blvd.
Burlington, Ontario
L7N 1R8
 
 
14

--------------------------------------------------------------------------------

 
 
Attention:  Don Dalicandro
E-mail:
Fax:
 
with a copy (which will not constitute notice) to:
 
Gardiner Roberts LLP
3100-40 King St. W.
Toronto, ON
M5H 3Y2
 
Attention:  Robert Picard
E-mail: rpicard@gardiner-roberts.com
Fax:  416 865 6636
 
or to such other address, electronic mail address or facsimile transmission
number as any party may designate in the manner set out above.
 
 
Notice or communication will be considered to have been received:

 
(iii)  
if delivered by hand or by courier during business hours, upon receipt by a
responsible representative of the receiver, and if not delivery during business
hours, upon the commencement of the next business day; and

 
(iv)  
if sent by electronic mail or facsimile transmission during business hours, upon
the sender receiving confirmation of the transmission, and if not transmitted
during business hours, upon the commencement of the next business day.

 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 7 – GENERAL
 
7.1  
No Automatic Discharge

 
This Security Agreement will not be or be considered to have been discharged by
reason only of the Debtor ceasing to be indebted or under any liability, direct
or indirect, absolute or contingent, to the Secured Parties.
 
7.2  
Discharge

 
If at any time there are no Obligations then in existence and no Event of
Default has occurred and is continuing, then, at the request and at the expense
of the Debtor the Secured Parties will cancel and discharge this Security
Agreement and the Security Interest, and the Secured Parties will execute and
deliver to the Debtor all such documents as are required to effect such
discharge.
 
7.3  
Security Additional

 
The Debtor agrees that the Security Interests created by this Security Agreement
are in addition to and not in substitution for any other security now or
hereafter held by the Secured Parties.
 
7.4  
Realization

 
The Debtor acknowledges and agrees that the Secured Parties may realize upon
various securities securing the Obligations or any part thereof in such order as
it may be advised and any such realization by any means upon any security or any
part thereof will not bar realization upon any other security or the security
hereby constituted or parts thereof.
 
7.5  
No Merger

 
This Security Agreement will not operate so as to create any merger or discharge
of any of the Obligations, or of any assignment, transfer, guarantee, lien,
contract, promissory note, bill of exchange or security interest held or which
may hereafter be held by the Secured Parties from the Debtor or from any other
person whomsoever.  The taking of a judgment concerning any of the Obligations
will not operate as a merger of any of the covenants contained in this Security
Agreement.
 
7.6  
Extensions

 
The Secured Parties may grant extensions of time and other indulgences, take and
give up security, accept compositions, compound, compromise, settle, grant
releases and discharges, refrain from perfecting or maintaining perfection of
Security Interests and otherwise deal with the Debtor, Account Debtors, sureties
and others and with the Collateral and other security interests as the Secured
Parties may see fit without prejudice to the liability of the Debtor or the
Secured Parties' right to hold and realize on the security constituted by this
Security Agreement.
 
7.7  
Provisions Reasonable

 
The Debtor acknowledges that the provisions of this Security Agreement and, in
particular, those respecting rights, remedies and powers of the Secured Parties
or any Receiver against the Debtor, its business and any Collateral are
commercially reasonable.
 
 
16

--------------------------------------------------------------------------------

 
 
7.8  
Assignment

 
The Secured Parties may, with the prior written consent of the Debtor, in
accordance with the Convertible Note assign, transfer or grant a security
interest in this Security Agreement and the Security Interests hereby
granted.  The Debtor expressly agrees that the assignee, transferee or secured
party, as the case may be, will have all of the Secured Parties' rights and
remedies under this Security Agreement and the Debtor will not assert any
defence, counter-claim, right of set-off or otherwise any claim which the Debtor
now has or hereafter acquires against the Secured Parties in any action
commenced by any such assignee, transferee or secured party, as the case may be,
and will pay the Obligations to the assignee, transferee or secured party, as
the case may be, as the Obligations become due.
 
7.9  
Appropriation of Payments

 
Any and all payments made in respect of the Obligations from time to time and
monies realized from any Security Interests held therefor (including monies
collected in accordance with or realized on any enforcement of this Security
Agreement) may be applied to such part or parts of the Obligations as the
Secured Parties may see fit and the Secured Parties may at all times and from
time to time change any appropriation as the Secured Parties may see fit.
 
7.10  
No Representations

 
The Debtor acknowledges and agrees that the Secured Parties have made no
representations or warranties other than those contained in this Security
Agreement, the Purchase Agreement and such additional agreements to be delivered
by the Secured Parties pursuant to the Purchase Agreement.
 
7.11  
Use of Collateral by Debtor

 
Save as provided in Section 2.5, until an Event of Default occurs the Debtor
will be entitled to possess, operate, collect, use and enjoy the Collateral in
any manner not inconsistent with the terms hereof.
 
7.12  
Modifications, Etc.

 
No modification or amendment of this Security Agreement will be effective unless
in writing and executed by the Debtor and the Secured Parties and no waiver of
any of the provisions of this Security Agreement will be effective unless in
writing and signed by the party waiving the provision.
 
7.13  
Disclosure of Information

 
The Debtor hereby consents to the Secured Parties, in compliance or purported
compliance with any statutory disclosure requirements, disclosing information
about the Debtor, this Security Agreement, the Collateral and the Obligations to
any person the Secured Parties believes is entitled to such information and the
Debtor agrees to reimburse the Secured Parties for the reasonable costs incurred
in providing such information.
 
7.14  
Statutory Waivers

 
To the fullest extent permitted by law, the Debtor waives all of the rights,
benefits and protections given by the provisions of any existing or future
statute which imposes limitations upon the powers, rights or remedies of a
secured party or upon the methods of realization of security, including any
seize or sue or anti-deficiency statute or any similar provisions of any other
statute.
 
 
17

--------------------------------------------------------------------------------

 
 
 
ARTICLE 8 – INTERPRETATION
 
8.1  
Headings

 
The headings in this Security Agreement are inserted for convenience of
reference only and will not affect the construction or interpretation of this
Security Agreement.
 
8.2  
Severability

 
If any provision contained in this Security Agreement is invalid or
unenforceable the remainder of this Security Agreement will not be affected
thereby and each provision of this Security Agreement will separately be valid
and enforceable to the fullest extent permitted by law.
 
8.3  
Laws of Ontario

 
This Security Agreement is governed by, and construed in accordance with, the
laws of the Province of Ontario and the Debtor hereby submits to the
non-exclusive jurisdiction of the Courts of Ontario concerning this Security
Agreement.
 
8.4  
Time of Essence

 
Time will be of the essence hereof.
 
8.5  
Number and Gender

 
In this Security Agreement, words in the singular include the plural and
vice-versa and words in one gender include all genders.
 
8.6  
Paramountcy

 
To the extent of any conflict or inconsistency between the provisions of the
Convertible Note and this Security Agreement, the Convertible Note shall
prevail.
 
8.7  
Enurement

 
This Security Agreement will enure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.
 
8.8  
Acknowledgment and Waiver

 
The Debtor hereby:
 
 
acknowledges receiving a copy of this Security Agreement;

 
 
to the extent permitted by applicable law, waives all rights to receive from the
Secured Parties a copy of any financing statement, financing change statement or
verification statement filed or issued, as the case may be, at any time in
respect of this Security Agreement or any amendments hereto; and

 
 
expressly authorizes the Secured Parties and the Secured Parties' agents to file
one or more financing statements or similar instruments under applicable law and
amendments thereto in order to evidence and perfect the lien granted hereby, in
each case as the Secured Parties shall deem necessary or advisable.

 
[Remainder of page intentionally left blank.]
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
TO EVIDENCE ITS AGREEMENT the Debtor has executed this Security Agreement on the
date first above written.
 

 
APEX SYSTEMS INTEGRATORS INC.
                   
By:
/s/ Nicholas R. Toms
     
Name:
     
Title:
 

 
 

 
 
19

--------------------------------------------------------------------------------

 


 
SCHEDULE A
 
Subject to the RBC Assignment and Postponement and the Side Letter, security
interest created by a general security agreement between the Debtor and RBC in
connection with the RBC Facility to fund the transactions contemplated by the
Purchase Agreement.
 
Subject to the BDC Assignment and Postponement and the Side Letter, security
interest created by a general security agreement between the Debtor and BDC to
fund the transactions contemplated by the Purchase Agreement.
 
Security interests created by a general security agreement granted by the Debtor
in connection with any Bulge Facility.
 
All registrations under the PPSA as of the Closing Date.
 
All purchase-money security interests collateral under the PPSA properly
perfected under the PPSA.
 
Any Lien created by, or arising under any statute or regulation or common law
(in contrast with Liens voluntarily granted) in connection with, without
limiting the foregoing, workers’ compensation, employment and unemployment
insurance, old age pension, employers’ health tax, vacation pay or other social
security or statutory obligations that secure amounts that are not yet due or
which are being contested in good faith by proper proceedings diligently pursued
and as to which adequate reserves have been established on the Debtor’s books
and records.
 
Liens made or incurred in the ordinary course of business to secure the
performance of bids, tenders, contracts (other than for the borrowing of money),
leases, statutory obligations or surety and performance bonds and deposits
securing or in lieu of such bonds.
 
Liens securing appeal bonds or other similar Liens arising in connection with
court proceedings (including, without limitation, surety bonds, security for
costs of litigation where required by law, and letters of credit) or any other
instruments serving a similar purpose.
 
Any construction, workers’, materialmens' or other like Lien created by law (in
contrast with Liens voluntarily granted), arising in connection with
construction or maintenance, shipping or storage in the ordinary course of
business, in respect of obligations which are not due or which are being
contested in good faith by proper proceedings diligently pursued and as to which
adequate reserves have been established on the Debtor’s books and records.
 
Liens given to a public utility or any governmental authority where required by
such utility or governmental authority in connection with the operation of the
business or the ownership of the assets of the Debtor provided that such Liens
do not materially detract from the value of any real property subject thereto
and do not materially impair the Debtor’s ability to carry on its business.
 
The rights reserved to or vested in any Person by the terms of any lease,
licence, franchise, grant or permit held by the Debtor or by any statutory
provision, to terminate any such lease, licence, franchise, grant or permit, or
to require annual or periodic payments as a condition to the continuance
thereof.
 


 
20

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Debtor's Place(s) of Business
 
3170 Harvester Rd.
Burlington, ON
Canada
L7N 3W8


Location(s) of Collateral
 
Same as above
 
 
 
 
 
21